Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This Action is in response to the amendment filed on September 28, 2022.
As directed by the amendment: Claims 1 and 6 were amended. Claims 9 and 11 were cancelled. Claims 1-8 and 10 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruschmeyer et al. (2013/0158455) in view of Forest (472,572), or in the alternative, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruschmeyer et al. (2013/0158455) in view of Forest (472,572), and Faroky et al. (5,868,689).
Regarding claim 1, Ruschmeyer discloses a therapeutic device (Fig. 1), comprising: a shaft (rod 10, Fig. 1) equipped with a plurality of spring-actuated protrusions (plurality of retaining mechanism(s) 50 protrude from the shaft 10, Fig. 1; 50 may be various mechanisms including an R-clip or circlip which are known to be spring-based mechanisms, and the spring is actuatable when attaching/detaching the clip); a plurality of therapeutic elements (cylinders 40, Fig. 1) rotatably mounted on said shaft (“cylinders 40 may rotate about the rod 10” see the penultimate sentence of [0013]); and a first end cap (sphere 20 is on the end of shaft 10, Fig. 1) which is attached to a first end (the right end is considered the first end, see Fig. 1) of said shaft (10);
wherein each of said plurality of therapeutic elements (40) includes a rigid base (cylinders 40 may be firm, see lines 3-4 of [0011]. The inner surface of each element 40 is considered the base); said base having 
an aperture therein through which said shaft (10) extends (see the first two sentences of [0014] and see Fig. 1, the shaft 10 extends through each therapeutic element 40 via an aperture); and 
wherein each of said plurality of therapeutic elements (40) are adapted to be repositionable (the cylinders 40 are capable of being repositioned because “Each cylinder comprises an aperture through which the rod extends, passes, slides, glides, moves, or travels. Each cylinder is axially movable and positionable along the middle section of the rod” see lines 15-18 of [0010]; see also the first three sentences of [0013] “the user of the device may reposition, remount, relocate, alter, change, move, slide, shift, change, replace, add, or remove cylinders from the rod”) on the shaft (10) into different configurations along the entirety of the shaft (see lines 15-18 of [0010] and note that the “middle section” is referring to the entire section between the sphere 20 at one end and the cap 30 at the second end, and thus the middle section is the entirety of the shaft other than the sphere end 20 and cap end 30. Furthermore, see the first three sentences of [0013], lines 7-19 of [0013], and Fig. 1 in comparison to Fig. 3, the retaining mechanisms 50 are releasable and able to be positioned by an adjusting tool to allow the cylinders 40 to be placed in desired position(s). The retaining mechanism(s) 50 in Fig. 3 must be removable and re-positionable to allow the cylinder(s) 40 to be slid into the desired location) by the plurality of spring-actuated protrusions (50, Fig. 1; see lines 7-19 of [0013], the retaining mechanisms maintain the axial positioning of each cylinder until the retaining mechanism is released, and an adjusting tool 65 allows the positioning of the retaining mechanism to be adjusted).
Ruschmeyer is silent regarding the base having a band comprising an elastomeric material, and a peripheral depression therein in which the band is disposed thereon.
Forest teaches a related massage roller (Fig. 1) having a plurality of therapeutic elements (wheels C, Fig. 1) each having a rigid base (wheels C are made of wood, see col. 2, lines 61-62) and having a band comprising an elastomeric material (solid elastic rubber ring c’ is a band, Figs. 1-2; see col. 2, lines 62-63), and a peripheral depression therein (groove c is a depression in the base, Fig. 2; see col. 2, lines 61-63) in which the band (c) is disposed thereon (see Figs. 1-2). The elastomeric material helps the massage device to accommodate to the inequalities of the surface of the body and prevent bruising, injury, and pain (see col. 1, line 39, through col. 2, line 49).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base of each therapeutic element of Ruschmeyer to each have a band comprising an elastomeric material, and a peripheral depression therein in which the band is disposed thereon as taught by Forest because this elastomeric material will help the massage device accommodate to the inequalities of the surface of the body and prevent bruising, injury, and pain.
It is maintained that the plurality of therapeutic elements (40, Figs. 1-3 of Ruschmeyer, as modified by Forest) are adapted to be repositionable (i.e., capable of being repositioned) along the “entirety” of the shaft because the retaining mechanisms (50) are capable of being released and positionable by a tool to facilitate adjusting the placement of the therapeutic elements (40, Figs. 1-3; see lines 15-18 of [0010] and the first three sentences of [0013] of Ruschmeyer. See also the Response to Arguments section below).
In the alternative, if the “middle section” referred to by Ruschmeyer is interpreted to mean a section of the shaft smaller than the entirety between the two ends (20, 30, Fig. 1), then Faroky teaches a massage device (Fig. 2) with a related retaining mechanism (Fig. 3) that is slidable along an elongate member (24, Fig. 3) to retain a massage element (the handle 6, Fig. 2) at different locations that will be most comfortable for the massage being performed (see col. 3, lines 13-16), and the retaining mechanism may be a spring-actuated retaining mechanism (spring 36, Fig. 3; see also col. 3, lines 17-19, the retaining mechanism may be a spring metal clamp).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining mechanisms of Ruschmeyer/Forest to be configured to slide along the shaft as generally taught by Faroky because this is a simple substitution of one known retaining mechanism for another known retaining mechanism and it will allow the user to easily slide the retaining mechanism(s) to different locations along the entire length of the shaft, and subsequently allow the plurality of therapeutic elements to be positioned into different configurations along the entirety of the shaft.
Regarding claim 2, the modified Ruschmeyer/Forest/Faroky device discloses wherein said end cap (20, Fig. 1 of Ruschmeyer) releasably engages said shaft (via threads, see Fig. 3 and see the first sentence of [0017] of Ruschmeyer).  
Regarding claim 10, the modified Ruschmeyer/Forest/Faroky device discloses wherein said at least one spring-actuated protrusion (retaining mechanisms 50, Fig. 1 of Ruschmeyer, as modified by Faroky) includes a plurality of spring-actuated protrusions which are spaced apart from each other on said shaft (plurality of retaining mechanisms 50, see Fig. 1 of Ruschmeyer, and note that they are now slidably mounted on the shaft as taught by Faroky).  
Claims 3-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruschmeyer et al. (2013/0158455) in view of Forest (472,572) and Faroky et al. (5,868,689) applied to claim 2 above, and further in view of Connors et al. (2015/0265457).
Regarding claim 3, the modified Ruschmeyer/Forest/Faroky device is silent regarding wherein said end cap (20, Fig. 3 of Ruschmeyer) contains a body having a frustoconical surface.
Connors teaches a related spherical massage apparatus (10, Fig. 1) that contains a body (hollow rod 60, Fig. 3) having a non-planar treatment surface (convex end 62, Fig. 3). The body (60) may be used separately from the massage sphere (10), and to provide thermal treatment (see lines 1-9 of [0014]). The body (60) is able to be applied to smaller, more focused areas of the body (see lines 3-5 of [0018]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spherical end cap (20, Fig. 3 of Ruschmeyer) to contain a body with a non-planar treatment surface for providing thermal massage as taught by Connors so that additional treatment modalities can be provided to a user if they desire, such as thermal treatment, or merely using the body (60, Connors) for applying therapy to smaller, more focused areas of the body.
The modified Ruschmeyer/Forest/Faroky/Connors device as currently combined is silent regarding the body (60, Connors) having a frustoconical surface. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one end of the body (60, Connors) to have a frustoconical surface because this would provide an expected result of applying a more precise acupressure massage, since such a shape is merely one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a treatment massage head that can provide targeted pressure. See MPEP 2144.04(IV)(B).
Regarding claim 4, the modified Ruschmeyer/Forest/Faroky/Connors device as currently combined is silent regarding the body (60, Connors) having the shape of a right frustum. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one end of the body (60, Connors) to have the shape of a right frustum because this would provide an expected result of applying a more precise acupressure massage, since such a shape is merely one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a treatment massage head that can provide targeted pressure. See MPEP 2144.04(IV)(B).
Regarding claim 5, the modified Ruschmeyer/Forest/Faroky/Connors device as currently combined is silent regarding the body (60, Connors) terminating on a first end thereof in a flattened surface. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one end of the body (60, Connors) to have a flat surface because this would provide an expected result of applying a massage suitable for applying substantially even pressure to relatively flat portions of the body, and since such a shape is merely one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a treatment massage head that can provide targeted pressure. See MPEP 2144.04(IV)(B).
Regarding claim 6, the modified Ruschmeyer/Forest/Faroky/Connors device discloses wherein said body (60, Connors) terminates on a second end thereof in a threaded member (screw threads 68, Fig. 3 of Connors) which rotatingly engages a threaded aperture (screw threads 46, Fig. 2 of Connors) disposed at a first end of said shaft (the entire sphere 10 of Connors is “disposed at” the first end of shaft 10, Fig. 1 of Ruschmeyer. The phrase “disposed at” does not require the aperture to be within the first end of the shaft).  
Regarding claim 7, the modified Ruschmeyer/Forest/Faroky/Connors device discloses further comprising a bulbous mass (the detachable spherical structure 10 taught by Connors is considered a bulbous mass) which releasably engages said frustoconical surface (hollow rod 60 is releasably engaged by the structure 10 via sphere halves 30, 32, Fig. 1-4 of Connors).  
Regarding claim 8, the modified Ruschmeyer/Forest/Faroky/Connors device as currently combined is silent regarding said bulbous mass (spherical massager 10, Connors) comprises a resilient material.  
However, the aforementioned teachings of Forest would also be applicable to the bulbous mass massager. Forest teaches a massage roller (Fig. 1) having a plurality of therapeutic elements (wheels C, Fig. 1) each having a rigid base (wheels C are made of wood, see col. 2, lines 61-62) and having a resilient material disposed thereon (solid elastic rubber ring c’, Figs. 1-2; see col. 2, lines 62-63) and a central depression which extends peripherally about the surface of the base (groove c, Fig. 2; see col. 2, lines 61-63). The elastomeric material helps the massage device to accommodate to the inequalities of the surface of the body and prevent bruising, injury, and pain (see col. 1, line 39, through col. 2, line 49).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bulbous mass of Ruschmeyer/Forest/Faroky/Connors to include a central depression including a resilient material as taught by Forest because this material will help the massage device accommodate to the inequalities of the surface of the body and prevent bruising, injury, and pain.
Response to Arguments
Applicant's arguments filed September 28, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that Ruschmeyer fails to disclose each of the plurality of therapeutic elements adapted to be positionable on the shaft into different configurations along the entirety of the shaft because Ruschmeyer states the cylinder(s) are adjustably mounted along “the middle section of the rod” (see the third paragraph of page 8 of the Remarks, through the first paragraph of page 9 of the Remarks), this argument is not persuasive. Applicant appears to be assuming that the “middle section” referred to by Ruschmeyer is limited to the section between the retaining mechanisms (50) in Figure 3. However, there is nothing in Ruschmeyer to support such a narrow interpretation of the “middle section.” 
Instead, Ruschmeyer describes the shaft (rod) as having “a sphere at one end, a middle section and a cap at the second end” (see the first sentence of [0005], and similarly, see lines 11-13 of [0010]). In this context, the “middle section” of the shaft is referring to the entire portion between the two ends. This interpretation of the “middle section” being the entire portion between the sphere end (20, Figs. 1-3) and the cap end (30, Figs. 1-3) is further supported by a retaining mechanism (50) being shown nearly at the cap end (see Fig. 1, the left-most retaining mechanism 50 is nearly in contact with the cap end 30). Furthermore, Ruschmeyer states that “the user of the device may reposition, remount, relocate, alter, change, move, slide, shift, change, replace, add, or remove cylinders from the rod” (see lines 1-6 of [0013]) and the retaining mechanisms (50) are able to be released, and positionable by a tool (see lines 7-8 and lines 17-19 of [0013], and see Fig. 1 in contrast with Fig. 3, as the retaining mechanisms have been repositioned along the shaft). Thus, the Ruschmeyer device is intended to be highly adjustable to meet different needs (as in para. [0012), and there is no indication that the cylinders should be restricted to being positioned only along the middle third of the shaft.
Lastly, it is noted that even if Ruschmeyer is interpreted to mean the “middle section” is just a small portion of the shaft, the current 103 rejection(s) additionally rely on Faroky et al. (5,868,689) to teach that the retaining mechanisms may be slidable along the massage device.
Regarding the arguments that claims 2-8 and 10 depend on claim 1 and thus are patentable over Ruschmeyer in view of Forest and Connors for the same reasons discussed above (see the penultimate paragraph of page 9 of the Remarks), this argument is not persuasive because claim 1 is not allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Angell et al. (2011/0105968) discloses a related massager with a plurality of therapeutic elements that can be repositioned along the length of the massage device via spring-actuated retaining mechanisms.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 10:00-6:30 (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785       

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785